DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 7, 8, 17, 20, 22 recites “moving means”. The structure of the moving means disclosed in the Specification includes actuators (pg. 5, linear actuator and stepper motors (pg. 12). Thus, the limitation “moving means” will be interpreted as one of the disclosed examples or an equivalent structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and whether they limit the scope of the invention. See MPEP § 2173.05(d).
For the purposes of claim examination, the Examiner will interpret the limitations as alternates, treating each ‘preferably’ as an ‘or’.
Regarding claims 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and whether they limit the scope of the invention. See MPEP § 2173.05(d).
For the purposes of claim examination, the Examiner will interpret the limitations as alternates, treating each ‘preferably’ as an ‘or’.

Claim 14 recites the limitation “move at a distance of the at least one PCB.” It is unclear what the metes and bounds of the limitation is, whether it means that the modules are separated from the PCB or if there is a distance measurement that is tied with the size of the PCB. For the purposes of claim examination, the Examiner will interpret the limitation as the modules are separated from the PCB.
Claims 11 is rejected due to its dependence on claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-11, 18-19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salm US 2011/0063836 A1.

Regarding claim 1, Salm discloses “A luminaire system comprising: a support structure (70, Fig. 8); a plurality of light sources (55, Fig. 8) arranged on the support structure (seen in Fig. 8); at least a first and second optical module (lenses 5, Fig. 1), said first optical module being provided with at least one first optical element (lens body 15, Fig. 4) and said second optical module being provided with at least one second optical element (seen in Fig. 1, there are multiple lenses 5); said first and second optical module being configured for being interlocked with respect to each other in a moving direction (seen in Fig. 4); a moving means (¶ [0071] movement seen in Fig. 8) configured to move the first optical module relative to the support structure (seen in Fig. 8, movement 75) in the moving direction (since the tab 13a is inserted into slot 13c, they are interlocked in an up and down direction), such that a position of the first and second optical module with respect to the support structure is changed (seen in Fig. 8).
Regarding claim 2, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module is an integrally formed element in which the at least one first 
Regarding claim 3, Salm discloses the invention of claim 1, as cited above, and further discloses “an edge of the first optical module has a shape which is complementary to an edge of the second optical module, such that said edges can cooperate in an interlocking manner (seen in Fig. 4, tab 13a and slot 13c).”  
Regarding claim 4, Salm discloses the invention of claim 1, as cited above, and further discloses “the first and the second optical module are configured to cause an interlocking in two dimensions in a plane parallel to the support structure and/or wherein the first and the second optical module are configured to cause an interlocking in three dimensions (seen in Fig. 4, the tab and recess locking of 13a and 13c means that the interlocking occurs in three dimensions)”.

Regarding claim 10, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module and/or the second optical module is an optical plate integrating one or more of optical elements, preferably one or more lens elements (seen in Fig. 4, the lens is incorporated into a plate shape).”
Regarding claim 11, Salm discloses the invention of claim 10, as cited above, and further discloses “each optical element is associated with a light source of the plurality of light sources (¶ [0073] “The number of individual light sources of the array of light sources 55 can correspond to the number of individual lenses 5 of the lens system 40 or can at least be correlated to the same.”
Regarding claim 18, Salm discloses the invention of claim 1, as cited above, and further discloses “the plurality of light sources are arranged in a two dimensional array of at least two rows and at least two columns (¶ [0073] the light sources correspond to the lenses, and 
Regarding claim 19, Salm discloses the invention of claim 1, as cited above, and further discloses “the at least one first optical element consists of at least four optical elements arranged in a two dimensional array of at least two rows and at least two columns, and/or wherein the at least one second optical element consists of at least four optical elements arranged in a two dimensional array of at least two rows and at least two columns (seen in Fig. 1, there are at least eight optical elements arranged in rows and columns).”  

Regarding claim 21, Salm discloses “A luminaire system comprising: a support structure (70, Fig. 8); a plurality of light sources (55, Fig. 8) arranged on the support structure (seen in Fig. 8); an optical structure provided with a plurality of optical elements (5, Fig. 1); wherein at least one of the support structure and the optical structure is an integral plate-like structure (seen in Fig. 1, the lens plate, when assembled, is a single (i.e. integral) plate) comprising a plurality of plate-like elements (5, Fig. 1 and 4) having adjacent edges  which are interconnected with each other via one or more integral interconnecting elements (tabs 13a and slot 13c, Fig. 4), said one or more integral interconnecting elements  being configured for allowing and guiding a separating of adjacent plate-like elements (¶ [0043] “can be separated”).  
Regarding claim 22, Salm discloses the invention of claim 21, as cited above, and further discloses “a moving means configured to move the optical structure relative to the support structure, such that a position of the optical structure with respect to the support structure is changed (seen in Fig. 8, the optical structure is moved with respect to the support structure).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Sanfilippo et al., US 2009/0009997 A1.
Regarding claim 6, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the first optical module is connected to the second optical module through a dovetail connection.”  
Sanfilippo discloses a lighting array with modular units, and the modular units are interlocked with dovetails (seen in Fig. 1AB, 2AB), and alternatively tongue and groove (¶ [0026]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical modules, as taught by Salm, be interlocked using dovetail shapes, such as taught by Sanfilippo. One of ordinary skill in the art would have been motivated to use dovetail shapes for interlocking for preventing separation of the modules in a particular direction.

Claim 7-8, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Stavely, US 2012/0121244 A1.

Regarding claim 7, Salm discloses the invention of claim 1, as cited above, and further discloses “the first and the second optical module are interlocked with a frame portion (support 
	However, Salm does not explicitly disclose a moving means connected to the frame portion.
	Stavely discloses a lens plate array and a light source array, where the lens plate array is moved by a motor connected to a frame of the lens plate array (seen in Fig. 15, ¶ [0072]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a motor and movement arrangement, such as taught by Stavely, and connect it to the frame, as taught by Salm. One of ordinary skill in the art would have been motivated to connect a motor to the frame for allowing the plate to be rotated and translated (Stavely, ¶ [0072]), and thus adjusting the light output. 
	Regarding claim 8, Salm discloses the invention of claim 1, as cited above, and further discloses “the first optical module is connected to a frame portion (20, Fig. 1)”, but does not explicitly disclose “the moving means is directly connected to the first or second optical module;” and “wherein the moving means is connected to the frame portion in order to move the first and second optical module.”  
	Stavely discloses a lens plate array and a light source array, where the lens plate array is moved by a motor connected to a frame of the lens plate array (seen in Fig. 15, ¶ [0072]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a motor and movement arrangement, such as taught by Stavely, and connect it to the frame, as taught by Salm. One of ordinary skill in the art would have been motivated to connect a motor to the frame for allowing the plate to be rotated and translated (Stavely, ¶ [0072]), and thus adjusting the light output.
	Regarding claim 20, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “a driver configured to drive the plurality of light sources, and optionally 
	Stavely discloses a luminaire with a lens array that moves, and the luminaire and moving means are controlled by a system controller (1606, Fig. 16, ¶ [0076]) that also controls the power sent to the light sources (Claim 30).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a controller, such as taught by Stavely, to control the light sources and the moving means. One of ordinary skill in the art would have been motivated to include a controller, in order to control the power level of the LEDs or the light output distribution (Stavely, ¶ [0076]).

Regarding claim 25, Salm discloses “A luminaire system comprising: a support structure (70, Fig. 8); a plurality of light sources (55, Fig. 8) arranged on the support structure; at least a first and second optical module (lenses 5, Fig. 1), said first optical module being provided with at least one first optical element and said second optical module being provided with at least one second optical element (lens body 15, Fig. 4); said first and second optical module being configured for being interlocked with respect to each other (via tabs and slots 13a and 13c, Fig. 4) and when interlocked, said first and second optical module being configured for moving together relative to the support structure in a moving direction (seen in Fig. 8).
However, Salm does not explicitly disclose “said moving direction being in a plane parallel to the support structure.”
Stavely discloses a luminaire with a lens array that moves, where the lens array can be translated and/or rotated (¶ [0064]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the lens plate, as taught by Salm, to be able to be rotated and/or translated, such as taught by Stavely. One of ordinary skill in the art would have been motivated to allow .

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Dowling et al., US 2006/0002110 A1.
Regarding claim 12, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the support structure comprises at least one PCB.”  Salm is silent with regards to the specifics of the LEDs and their support structure.
Dowling discloses a luminaire and LEDs disposed on circuit boards (¶ [0032]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the LEDs, as taught by Salm, be disposed on circuit boards, such as taught by Dowling. One of ordinary skill in the art would have been motivated to have the LEDs on circuit boards for reasons such as and not limited to electrically connecting the LEDS, simplifying the power connection by having a single electrical source, having the LEDs in fixed position with respect to each other.
Regarding claim 13, Salm in view of Dowling discloses the invention of claim 12, as cited above, and further discloses “the support structure comprises a plurality of PCBs which are interlocked with respect to each other, preferably in a direction parallel to the moving direction (Dowling, ¶ [0040]) .”  
Regarding claim 14, Salm in view of Dowling discloses the invention of claim 12, as cited above, and further discloses “the first and the second optical module are arranged to move in contact with the at least one PCB, or wherein the first and the second optical module are arranged to move at a distance of the at least one PCB (seen in Salm Fig. 8).”  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Becker et al., US 2008/0273324 A1.


  Regarding claim 16, Salm discloses the invention of claim 1, as cited above, but does not explicitly disclose “the at least one first optical element is different from the at least one second optical element” in the sense that the optical elements have different optical properties or are materially different.  
	Becker discloses a lens plate for an LED array, and some of the lenses are different in terms of optical properties (¶ [0017]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the optical elements, as taught by Salm, be lenses with different optical properties, such as taught by Becker. One of ordinary skill in the art would have been motivated to use lenses with different optical properties for imparting a different light distribution (Becker, ¶ [0017]).
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salm in view of Gladden et al., US 2018/0245776 A1.
Regarding claim 17, Salm discloses the invention of claim 1, as cited above, and further discloses “at least one further optical module provided with at least one further optical element (seen in Fig. 1, plurality of lenses)”. However, Salm does not explicitly disclose “a further moving means configured to move the at least one further optical module relative to the support structure.”
Gladden discloses a focusing element array (112, Fig. 18) that is contact with multiple cams (121, 122, 123, Fig. 18) that are used to move the focusing element array.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCracken, Jr. et al., US 10816165 B2 discloses interlocking lenses (Fig. 6BC)
Jordan et al., US 10544920 B2 discloses interlocking modules for a luminaire (Fig. 3A-C)
Gladden et al., US 2018/0087748 A1 discloses translating an array of lenses or reflectors
Gladden et al., US 2019/0376663 A1 discloses lens array and LED array being translated 
Dross et al., US 10437030 B2 discloses interlocking lenses
Casper et al., US 10408433 B2 discloses interlocking lens modules
Kjeldsen et al., US 2016/0215961 A1 discloses lens array that is rotated to adjust light output
Schaffer et al., US 9250417 B2 discloses interlocking optical elements
Kadoriku et al., US 2016/0018081 A1 discloses a lens array that is adjusted in a lateral and horizontal direction
Stavely et al., US 2015/0211708 A1 discloses a lens array that is rotated to adjust light output
Jorgensen, US 2014/0185285 A1 discloses a lens array that is moved to adjust light output
Lundberg et al., US 8657464 B2 discloses an optical plate that is rotated to adjust light output
Van Gompel, US 2013/0301264 A1 discloses modular lens plates that interlock with each other
Vissenberg et al., US 2011/0280018 A1 discloses a lens array that is moved laterally
Bergman et al., US 2010/0061090 A1 discloses translating a lens array with respect to an LED array

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875